Knowles, J.
The appellant sets forth in his complaint that the treasurer of Jefferson county made an assessment and returned as taxable property of appellant fifty head of sucking calves against his protest; that said calves were not the subject of taxation under the laws of this Territory ; that in payment of such assessment the treasurer seized certain property of appellant and sold it. The respondent demurred to the complaint on the ground that it did not state facts sufficient to constitute a cause of action. The demurrer was sustained and the appellant assigns this ruling as error.
There is only one question presented in this case. Are sucking calves the subject of taxation under the Kevenue Act ? The appellant claims that calves are not taxable under the statute until they are one year old. The Revenue Act, approved January 12, 1872 (Cod. Sts., ch. 85), contains the following provisions : “ All property, of every kind and nature in this Territory on the first day of January of each year, or -which shall arrive or be found in this Territory before the last day of December, ensuing, shall be subject to taxation except -.” § 3. Calves are not among the exceptions. After the statement of the exceptions the act provides: “ All other property, real or personal, within the Territory is subject to taxation in the manner herein directed, and this is intended to embrace-.” In the following list of property is enumerated “ cows and calves.” § 4. Another section specifies what the tax list shall contain and “ cows and calves ” are again set forth. § 15. From these sections there can be no doubt that the legislature intended that calves should be taxed.
It is urged that the sixteenth section of the act qualifies the foregoing provisions and excludes calves from taxation until they are one year old. It is said that calves under one year of age are not specified in the list. There is no specification of calves. “ Heifers and steers between one and two years old ” are specified. Does the term “ heifers and steers ” include calves ? A heifer is *546a young cow. Webster’s Diet. In defining tbe word “ yearling,” Webster uses as an illustration tbe term “yearling beifer.” A beifer is a young cow wbicb bas not bad a calf. 1 Bouv. L. D., tit. “ Heifer.” A steer is “ especially a castrated tanrine male from two to four years old.” Webster’s Diet. According to Webster, tbe legislature used a proper phrase in speaking of heifers between one and two years old, and an improper one in referring to steers of that age. . Our statute provides that “ all words and phrases shall be understood and construed according to tbe ápproved and common usage of tbe language.” Ood. Sts. 389, § 1. Taking this as a guide, I am sure that tbe term “ beifer ” or “ steer ” nowhere includes calf. Tbe words describe animals of tbe bovine species which have advanced to an age beyond that of a calf. When one of these animals bas reached tbe age of one year, in this Territory, it is usually called a yearling; and if a more definite description is desired, it is termed a yearling beifer or a yearling steer. This is probably tbe manner in wbicb our legislative assembly intended to classify cattle of that age, and calves would not properly come under tbe bead of “ heifers and steers between one and two years old.”
Tbe list set forth in said sixteenth section is a mere form. It was not intended to exempt from taxation all property that was not specifically mentioned in this list. Tbe oath, which tbe party giving in bis property is required to take, shows that this is not tbe intention: “You do solemnly swear that you will well and' truly answer all questions in tbe following list, and that it embraces all moneys, goods, live stock, credits and all other property of any description whatever, owned or held by you as principal, partner, agent, or representative, as tbe ease may be.” § 16. Tbe pronoun “ it” refers to tbe “ fist.” It could not be construed to refer to “ answer,” because it could not have been contemplated that each answer would embrace “ all moneys, goods, live stock, credits,” etc., considering that “ it ” refers to “ fist” and we find that tbe party giving in bis property must swear that this list embraces all bis property. Why should a party be required to make such an affidavit, if it was understood that all bis property would be given in if true answers were made to tbe questions in tbe list ? Tbe only reasonable solution is that a party who bas other prop*547erty than that mentioned in the list should give it in. This is the last question in the list: “ Have yon any other property than that above mentioned ? If so, enumerate it.” Calves are other property than that any one would be required to return in answer to any other-question in the list. They are not exempt from taxation and should be given in by the party answering this question. The term “ calf,” which is used in said fourth and fifteenth sections, is not limited by the sixteenth section. A calf is the young of the bovine species. It is property which is not exempt from taxation and -is subject to taxation if it is found in the Territory between the first day of January and the last day of December. The calves in controversy were so found and were properly listed by the treasurer. The demurrer was therefore sustained.

Judgment affirmed.